Name: COMMISSION REGULATION (EC) No 149/95 of 27 January 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: trade;  prices;  plant product;  cooperation policy
 Date Published: nan

 28 . 1 . 95 Official Journal of the European Communities No L 21 /15 COMMISSION REGULATION (EC) No 149/95 of 27 January 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables Whereas the derogation laid down in the second subpara ­ graph of Article 1 of Council Regulation (EC) No 3311 /94 of 20 December 1994 extending by one month the application of the agrimonetary arrangements in force on 31 December 1994 and fixing the agricultural conver ­ sion rates for the new Member States (4) should be applied, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994, on detailed rules for the application of the import arrangements for fruit and vegetables ('), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the units of account on the conversion rates to be applied with the purposes of the common agricultural policy (2), as amended by Regulation (EC) No 3528/93 (3), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation ; Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 28 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1995 . For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 337, 24. 12. 1994, p. 66 . I2) OJ No L 387, 31 . 12. 1992, p. 1 . (3 OJ No L 320 , 22. 12. 1993, p. 32. (4) OJ No L 350, 31 . 12. 1994, p. 1 . No L 21 / 16 Official Journal of the European Communities 28 . 1 . 95 ANNEX to the Commission Regulation of 27 January 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard importvalue 0702 00 15 204 63,3 624 158,0 999 110,6 0707 00 10 053 1 66,9 068 148,0 204 112,2 624 207,3 999 158,6 0709 90 71 204 224,6 624 196,3 999 210,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin.'